Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 and 10/20/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 27 in line 3 is objected to because of the recitation “substantially triangular” and should be “trapezoidal”. See [0057] of the specification that discloses the tooth slot 464 is trapezoidal and in Fig. 12, there is a gap between each width, W1, therefore, the tooth slot is trapezoidal and not triangular. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9-12, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Komolrochanaporn (US 2010/0001519 A1) in view of Combot-Courrau et al. (US 5,487,572 hereinafter “Combot-Courrau”).
In regard to claims 1 and 23, Komolrochanaporn discloses a pipe fitting (Fig. 1) comprising: 
a fitting body (Fig. 2B, fitting body 1) defining an inner surface (Fig. 2B, inner surface of 1 defined by the surface at 11 and 8), an outer surface (Fig. 2B, external surface 1 at the outermost diameter of 1), a first fitting end (Fig. 2B, open end of 1 that contacts 5), and a second fitting end (Figs. 2B and 3, open end of 1 opposite of 5), the inner surface defining a channel extending from the first fitting end to the second fitting end (Figs. 2B and 3, the longitudinal bore of 1 that extends from the open ends of 1 defines a channel), a portion of the inner surface defining a tapered region tapering towards the first fitting end (Fig. 2B, tapered region at 11 that tapers towards the first fitting end of 1); and 
an engagement assembly (Figs. 2A and 2B, an engagement assembly defined by ring 4 and ring 14) comprising: 
a metal grip ring received in the channel (Figs. 2A and 2B, ring 14 and in paragraph [0030] discloses 14 is made of stainless steel), the metal grip ring defining a ring body (Figs. 2A, and 2B, ring 14 defines a ring body as disclosed in [0030]) and a tooth (Fig. 2A, teeth 15 as disclosed in [0030]) extending inward from the ring body (Figs. 2A and 2B, 15 extends inward from the body of 14 to grip onto a pipe 13), the engagement assembly configured to slide along the tapered region (Fig. 2B, ring 4 and ring 14 slides along 11 and in paragraph [0034] discloses ring 4 and ring 14 slides along 11 when the pipe 13 is pulled to form the connection and increase pressure from the teeth 15 to the outer surface of pipe 13); and 
a substantially C-shaped guide ring (Fig. 1, ring 4 and split line 21 of ring 4 defines a substantially C-shaped ring and in [0030] discloses ring 4 and ring 14 have a split line 21) defining a guide outer surface (Fig. 2B, slope surface 12 is an outer surface that slides along 11), a guide inner surface (Fig. 2A, inner surface at 17 is an inner surface that guides the pipe 13 as shown in Fig. 2B), and a substantially C-shaped slot defined between the guide outer surface and the guide inner surface (Figs. 2A and 2B, ring 14 fits in a slot of ring 4 between the guide outer surface and guide inner surface and is substantially C-shaped as shown in Fig. 1 defined by the split line 21), wherein the ring body of the metal grip ring engages the substantially C-shaped slot (Fig. 2A, ring 14 engages the slot of ring 4 by fitting in the slot as shown), and wherein the substantially C-shaped slot defines an open first slot end and an open second slot end opposite the open first slot end (Fig. 1, first and second open slot ends defined by the split line 21 similar to the applicant’s invention shown in Fig. 5 at 562 and 564);
wherein the tooth defines a proximal edge coupled to the ring body and a distal engagement edge distal to the ring body, the tooth defines a first width at the distal engagement edge and a second width at the proximal edge, and the second width is greater than the first width (See image below, tooth at 15 defines a proximal edge coupled to the ring body, a distal engagement edge, a first width, a second width, and the second width greater than the first width).

    PNG
    media_image1.png
    645
    814
    media_image1.png
    Greyscale

	It is noted that “substantially C-shaped” will be interpreted as a major arc of a circle which is consistent with the applicant’s specification in paragraph [0036].
	Komolrochanaporn does not expressly disclose the first width is greater than the second width.
	In the related field of pipe couplings utilizing a grip ring with teeth, Combot-Courrau teaches a ring (Fig. 1, ring 13) with teeth (Fig. 2, teeth at 14 and 16 includes at least one tooth) having a proximal edge coupled to the ring body (See image below, the ring has a body and the teeth extend from a proximal edge of the ring body) and a distal engagement edge distal to the ring body (See image below, the teeth have a distal engagement edge indicated as the distal edge), the tooth defines a first width at the distal engagement edge (See image below, indicated at the first width) and a second width at the proximal edge (See image below, indicated at the second width), and the first width is greater than the second width (See image below, the first width is greater than the second width and in 2:1-17 discloses each tooth of the ring has a short root portion at 15).

    PNG
    media_image2.png
    797
    534
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have substituted the shape of the teeth of Komolrochanaporn for the shape of the teeth of Combot-Courrau where the first width is greater than the second width in order to have the advantage of teeth having high deformable elasticity and strong grip to the outer surface of an inserted pipe as taught by Combot-Courrau in 2:1-39. See MPEP 2143(I)(B) regarding simple substitution of one known element for another to obtain predictable results. 
In regard to claim 2, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 1, and Komolrochanaporn further discloses wherein the guide outer surface of the guide ring defines a tapered guide outer surface configured to slide along the tapered region (Fig. 2B, surface at 12 is tapered and in [0034] discloses ring 4 and ring 14 slides along 11 when the pipe 13 is pulled to form the connection). 
In regard to claim 4, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 2, and Komolrochanaporn further discloses wherein: 
the guide ring defines a guide ring first end and a guide ring second end, a first gap formed between the guide ring first end and guide ring second end (Fig. 1, gap of ring 4 at 21 defines a guide ring first end and a guide ring second end similar to the applicant’s invention shown in Fig. 5 at 562 and 564); and 
the grip ring is substantially C-shaped (Figs. 1 and 2A, both ring 4 and ring 14 are split at 21, therefore, ring 14 is also substantially C-shaped), the grip ring defining a grip ring first end and a grip ring second end, a second gap formed between the grip ring first end and the grip ring second end (Figs. 1 and 2A, ring 14 also defines the split 21, therefore, the split of ring 14 defines a grip ring first end and a grip ring second end similar to the applicant’s invention shown in Fig. 4 at 456 and 458).  
In regard to claim 5, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 1, and Komolrochanaporn further discloses wherein the channel defines a first channel region proximate to the first fitting end and a second channel region proximate to the second fitting end, and wherein the metal grip ring is received within the first channel region (See image below, ring 4 and ring 14 are received in the first channel region).  

    PNG
    media_image3.png
    665
    498
    media_image3.png
    Greyscale

In regard to claim 9, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 1, and Komolrochanaporn further discloses wherein the fitting body defines a retaining lip extending radially inward at the first fitting end (Fig. 2B, retaining lip at 20 that extends inward at the first fitting end).  
In regard to claim 10, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 1, and Komolrochanaporn further discloses wherein: 
the ring body of the metal grip ring defines a ring body first lateral end and a ring body second lateral end (See image below, ring 14 has at least two lateral ends as shown similar to the applicant’s invention shown in Fig. 4 at 454 where the teeth bends and at 452); and
the tooth extends inward and away from the ring body second lateral end (See image below, tooth at 15 extends radially inward and away from the second lateral end).  

    PNG
    media_image4.png
    322
    517
    media_image4.png
    Greyscale

In regard to claim 11, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 10, and Komolrochanaporn further discloses wherein the distal engagement edge of the tooth is curved (Fig. 2A, in [0030] discloses the tips of teeth 15 form a circle, therefore, the edge of the teeth are curved).  
In regard to claim 12, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 10, and Komolrochanaporn further discloses wherein the ring body defines an arcuate first section at the ring body first lateral end (See image above for claim 10, first section defined by the straight portion of 14 at the first lateral end) and an arcuate second section at the ring body second lateral end (See image above for claim 10, second section defined by the teeth at the second lateral end), the first section bent relative to the second section (See image above for claim 10, the teeth are bent relative to the first section at the first lateral end).  
In regard to claim 24, Komolrochanaporn and Combot-Courrau discloses the method of claim 23, and Komolrochanaporn further discloses wherein:
the tooth is one of a plurality of teeth (Fig. 2A, teeth 15).

Claims 6-8, 14-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Komolrochanaporn (US 2010/0001519 A1) in view of Combot-Courrau (US 5,487,572) and further in view of Bobst et al. (US 2011/0156383 A1, hereinafter “Bobst”).
In regard to claim 6, Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 5, further comprising a gasket (Fig. 2B, O-ring 2) defining a gasket inner surface (Fig. 2B, inner surface of 2 that contacts 13) and a gasket outer surface (Fig. 2B, outer surface of 2 that contacts at 8), the gasket outer surface engaging the inner surface of the fitting body (Fig. 2B, at 8), but does not expressly disclose the gasket inner surface defining at least one flange extending inward into the channel.  
In the related field of quick connect pipe couplings, Bobst teaches a coupling having a fitting body (Fig. 1A, 120), a guide ring (Fig. 1A, 130), a grip ring (Fig. 1A, 140), and a lip seal having a plurality of flanges extending radially inward (Fig. 1A, lip seal 150 and in Fig. 3 at 151 and 153, the lip seal has at least one radially inward projecting flange), wherein the lip seal has the advantage of larger pipe tolerances or require less pushing force of an inserted pipe as compared to an O-ring (Fig. 1A, lip seal at 150 and in paragraph [0105] discloses the lip seal can alternatively be an O-ring and O-rings are for smaller pipe tolerances and require higher pushing-in forces).
It would have been obvious to one having ordinary skill in the art to have substituted the O-ring of Komolrochanaporn for a lip seal having radially inward flanges in order to have the advantage of receiving larger pipe tolerances and ease of connecting to an inserted pipe by requiring less pushing force as taught by Bobst in [0105].
In regard to claim 7, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting of claim 6, and Bobst further teaches the gasket further defines a gasket first lateral end (Fig. 3, at 154) and a gasket second lateral end (Fig. 3, at 158), the inner surface of the fitting body defines a shoulder (Figs. 1B and 3, shoulder that contacts 158), the gasket second lateral end configured to abut the shoulder to retain the gasket in the first channel region (Figs. 1B and 3, shoulder that contacts 158 retains the seal 150. See above for claim 6 regarding the motivation to substitute the O-ring configuration of Komolrochanaporn for the lip seal configuration of Bobst.).  
In regard to claim 8, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting of claim 7, Bobst further teaches: 
the gasket inner surface extends from the gasket first lateral end to the gasket second lateral end (Fig. 3, inner surface of 150 extends from 158 to 154); and 
the gasket inner surface defines an inner surface pocket between the at least one flange and the gasket second lateral end (Figs. 1A-1B and 3, pocket at 152 which is between 158 and at least one flange at 151. See above for claim 6 regarding the motivation to substitute the O-ring configuration of Komolrochanaporn for the lip seal configuration of Bobst.).  
In regard to claim 14, Komolrochanaporn discloses a pipe fitting assembly (Fig. 1) comprising: 
a fitting body (Fig. 2B, fitting body 1) defining a first fitting end (Fig. 2B, open end of 1 that contacts 5), and a second fitting end (Figs. 2B and 3, open end of 1 opposite of 5), a channel extending from the first fitting end to the second fitting end (Figs. 2B and 3, the longitudinal bore of 1 that extends from the open ends of 1 defines a channel); 
a gasket disposed in the channel (Fig. 2B, O-ring 2), the gasket defining a gasket first lateral end (Fig. 2B, one of the axial ends of O-ring 2), a gasket second lateral end (Fig. 2B, the other axial end of O-ring 2), a gasket outer surface (Fig. 2B, outer surface of O-ring 2 that contacts at 8), and a gasket inner surface (Fig. 2B, inner surface of O-ring 2 that contacts pipe 13); and 
an engagement assembly (Figs. 2A and 2B, an engagement assembly defined by ring 4 and ring 14) disposed in the channel, the engagement assembly comprising a grip ring (Figs. 2A and 2B, ring 14) and a guide ring (Figs. 1 and 2B, ring 4), the guide ring defining a substantially C-shaped slot (Fig. 2A, ring 14 engages the slot of ring 4 by fitting in the slot as shown and is substantially C-shaped as shown in Fig. 1 defined by the split line 21) configured to receive a portion of the grip ring (Fig. 2B, the slot of ring 4 receives a portion of ring 14), wherein the substantially C- shaped slot defines an open first slot end and an open second slot end opposite the open first slot end (Fig. 1, first and second open slot ends defined by the split line 21 similar to the applicant’s invention shown in Fig. 5 at 562 and 564);
wherein the tooth defines a proximal edge coupled to the ring body and a distal engagement edge distal to the ring body, the tooth defines a first width at the distal engagement edge and a second width at the proximal edge, and the second width is greater than the first width (See claim 1 above and image attached to claim 1 regarding Komolrochanaporn).
Komolrochanaporn does not expressly disclose a plurality of flanges extending radially inward from the gasket inner surface and the first width is greater than the second width. 
In the related field of quick connect pipe couplings, Bobst teaches a coupling having a fitting body (Fig. 1A, 120), a guide ring (Fig. 1A, 130), a grip ring (Fig. 1A, 140), and a lip seal having a plurality of flanges extending radially inward (Fig. 1A, lip seal 150 and in Fig. 3 at 151 and 153, the lip seal has at least two radially inward projecting flanges), wherein the lip seal has the advantage of larger pipe tolerances or require less pushing force of an inserted pipe as compared to an O-ring (Fig. 1A, lip seal at 150 and in paragraph [0105] discloses the lip seal can alternatively be an O-ring and O-rings are for smaller pipe tolerances and require higher pushing-in forces).
It would have been obvious to one having ordinary skill in the art to have substituted the O-ring of Komolrochanaporn for a lip seal having radially inward flanges in order to have the advantage of receiving larger pipe tolerances and ease of connecting to an inserted pipe by requiring less pushing force as taught by Bobst in [0105].
In the related field of pipe couplings utilizing a grip ring with teeth, Combot-Courrau teaches a ring with teeth having a proximal edge coupled to the ring body and a distal engagement edge distal to the ring body, the tooth defines a first width at the distal engagement edge and a second width at the proximal edge, and the first width is greater than the second width (See claim 1 above and the attached image to claim 1 regarding Combot-Courrau).
It would have been obvious to one having ordinary skill in the art to have substituted the shape of the teeth of Komolrochanaporn for the shape of the teeth of Combot-Courrau where the first width is greater than the second width in order to have the advantage of teeth having high deformable elasticity and strong grip to the outer surface of an inserted pipe as taught by Combot-Courrau in 2:1-39. See MPEP 2143(I)(B) regarding simple substitution of one known element for another to obtain predictable results. 
In regard to claim 15, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 14, and Bobst further teaches each of the flanges are angled radially inward in a first axial direction (Fig. 3, flanges at 151 and 153 are angled in at least one axial direction. See above for claim 14 regarding the motivation to include the lip seal of Bobst.).  
In regard to claim 16, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 14, and Bobst further teaches the gasket further defines a first lateral end chamfer at the gasket first lateral end (Fig. 3, between 153, and 154 has a chamfer surface at the first lateral end at 154), the first lateral end chamfer angled radially inward in a first axial direction (Fig. 3, the chamfer is angled inward in a first axial direction towards the insertion of the pipe 160. See above for claim 14 regarding the motivation to include the lip seal of Bobst.).  
In regard to claim 17, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 14, and Bobst further teaches the gasket further defines an inner surface pocket (Figs. 1A-1B and 3, pocket at 152) oriented between the plurality of flanges and the gasket second lateral end (Figs. 1A-1B and 3, 152 is between the second lateral end at 158 and the flanges at 151 and 153. See above for claim 14 regarding the motivation to include the lip seal of Bobst.).  
In regard to claim 18, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 14, and Komolrochanaporn further discloses the tooth is one of a plurality of teeth (Fig. 2A, teeth 15), each of the teeth defining a distal engagement edge (Figs 2A and 2B, edge of teeth 15 that engages the outer surface of pipe 13).  
In regard to claim 19, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 18, and Komolrochanaporn further discloses: 
the pipe fitting assembly further comprises a pipe extending into the channel (Fig. 3, pipe 13); 
the distal engagement edges of the teeth engage the pipe to retain the pipe within the channel (Figs. 2A and 2B, edges of the teeth engage the outer surface of the pipe 13) and the plurality of flanges engage the pipe to create a fluid-tight seal with the pipe (Fig. 2B, seal 2 engages the outer surface of the pipe 13 and see above for claim 14 regarding the motivation to include the lip seal of Bobst), 
the channel defines a first channel region proximate to the first fitting end (See the image above for claim 5) and 
a second channel region proximate to the second fitting end (See the image above for claim 5); 
each of the gasket and engagement assembly are disposed within the first channel region (See the image above for claim 5); and 
the pipe extends through the first channel region and into the second channel region (See the image above for claim 5, the pipe 13 extends through the first channel region into the second channel region).  
In regard to claim 20, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 18, and Komolrochanaporn further discloses: 
the fitting body defines a fitting inner surface (Fig. 2B, inner surface of 1 defined by the surface at 11 and 8); 
the fitting inner surface defines a tapered region (Fig. 2B, at 11); and 
the engagement assembly slides within the channel along the tapered region between a first engagement position and a second engagement position (Figs. 1 and 2B, and in paragraph [0034] discloses a first engagement position by pushing the pipe in the fitting body 1 and a second engagement position after pulling the pipe).  
In regard to claim 21, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 18, and Komolrochanaporn further discloses: 
a fitting inner surface of the fitting body defines a first shoulder (Fig. 1, shoulder at 7) and a second shoulder (Fig. 2B, shoulder at 20); 
the first shoulder and second shoulder define an inner surface groove (Figs. 1 and 2B, between the indicated shoulders at 7 and 20 define at least an inner surface groove); 
the engagement assembly and gasket are received within the inner surface groove (Fig. 2B, 4 and 8 are received within the inner surface groove); and 
the fitting inner surface at the inner surface groove defines a minimum thickness of the fitting body (Fig. 1, minimum thickness at 9).  
In regard to claim 22, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 18, and Komolrochanaporn further discloses the grip ring comprises a stainless steel material (In [0030] discloses 14 is made of stainless steel).
In regard to claim 25, Komolrochanaporn, Combot-Courrau, and Bobst discloses the method of claim 23, further comprising engaging the pipe with an annular flange of a gasket disposed within the channel (Fig. 2 of Komolrochanaporn shows the O-ring 2 contacting pipe 13 and see above for claim 14 regarding the motivation to include the lip seal of Bobst which includes at least one inwardly projecting flange contacting an inserted pipe).
In regard to claim 26, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 14, both Komolrochanaporn and Combot-Courrau further discloses wherein the distal engagement edge of the tooth is curved (Fig. 1 of Komolrochanaporn and in [0030] discloses the tips of the teeth 15 forms a circle, therefore, the distal engagement edge of 15 is curved. Fig. 2 of Combot-Courrau shows the distal engagement edge of the teeth are curved.).  
In regard to claim 27, Komolrochanaporn, Combot-Courrau, and Bobst discloses the pipe fitting assembly of claim 18, and Combot-Courrau further discloses wherein: 
a tooth slot is defined between each adjacent pair of the teeth; and 
each tooth slot is trapezoidal in shape (See image below, there is a tooth slot between each adjacent pair of teeth. The tooth slot is trapezoidal in shape similar to the applicant’s invention of a triangular tooth slot 464 shown in Fig. 12.).

    PNG
    media_image5.png
    606
    519
    media_image5.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komolrochanaporn (US 2010/0001519 A1) in view of Combot-Courrau (US 5,487,572) and further in view of D. R. Blair et al. (US 2,999,701 hereinafter “Blair”).
Komolrochanaporn and Combot-Courrau discloses the pipe fitting of claim 1, but does not expressly disclose the tooth is oriented at about 90˚ relative to the ring body.
In the related field of press-fit joints, Blair teaches a press-fit joint (Fig. 1) having a seal (Fig. 2, 27), a grip ring with teeth (Fig. 2, ring 26 and teeth at 42), and a guide ring (Fig. 2, 25) with a stop surface perpendicular to the longitudinal axis (Fig. 2, 32), wherein the teeth grips onto the outer surface of a pipe at 90 degrees relative to a body of the grip ring (Figs. 1 and 2, teeth 42 of 26 is oriented at 90 degrees relative to the body of 26 at 40 and in 6:19-37 discloses the surface 32 of 25 serves to preclude over compression or excess distortion of 42). 
It would have been obvious to one having ordinary skill in the art to have modified the angle of the teeth engaging the outer surface of the inserted pipe of Komolrochanaporn in view of Combot-Courrau to be 90 degrees in order to have the advantage of preventing over compression or excess distortion of the teeth of a grip ring as taught by Blair in 6:19-37.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered with respect to claims 1-2 and 4-27 but are moot because the new ground of rejection does not rely only on the references applied in the prior rejection of record for all teaching or matter specifically challenged in the argument. The updated rejection includes the prior art Combot-Courrau that teaches a ring with teeth that have a first width greater than a second width. Further, see the prior arts not relied upon in the conclusion below that also discloses grip rings having teeth that have the shape where the distal edge has a width greater than a proximal edge width.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Anthoine (US 7,621,569 B2), Webb et al. (US 2009/0001712 A1), and Le Quere (US 9,746,114 B2) discloses a grip ring with teeth having a distal edge width greater than a proximal edge width.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679